 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDLead Operator Allen, has from 4 to 14 employees working directlyunder him.The lead operators assign jobs to,' instruct and responsi-bly direct the work of, these employees.Further, if an employee has acomplaint about working conditions, he will take it to his lead opera-tor who, if the matter involved is relatively simple, will adjust thegrievance.The lead operators are paid 10 cents more than the highestpaid employees in their group.Lead Operator Allen has no special crew assigned to him but worksthroughout the plant whenever he is needed.He can assign work tothe other lead operators and instruct them on what to do and how itshould be done.Allen also is classified as "assist to supervision" inwhich capacity he aids the plant manager.Allen is paid 10 cents anhour more than the other lead operators.In view of the foregoing we find that the lead operators, includingAllen, are supervisors within the meaning of the Act and shall excludethem from the unit.'Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act: All production andmaintenance employees including the shipping clerk and inspectoremployed at the Employer's Shelbyville, Indiana, plant, but excludingoffice clerical employees, all guards, professional employees, lead opera-tors, and other supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER MURDOCK took no part in the consideration of the above De-cision and Direction of Election.5Oil Csty Iron Works,92 NLRB 1293, 1294RICHARDS OF BOSTON,INC. D/B/ARICHARDS RED CROSS SHOE STOREandRETAIL SHOE EMPLOYEES UNION,LOCAL 173,NEWENGLAND JOINTBOARD,RETAIL AND WHOLESALE DEPARTMENT STORE UNION,C. I. 0.,.PETITIONER.Case No. 1-RC-3477. September 22,1954Decision and Certification of RepresentativesPursuant to a Decision and Direction of Election issued by the Boardon May 14, 1954, an election by secret ballot was conducted on June 4,1954, under the supervision of the Regional Director for the FirstRegion, among the employees in the unit found to be appropriate.Atthe close of the election a tally of ballots was furnished to the parties.The tally shows that 15 ballots were cast, of which 6 were for the Peti-110 NLRB No. 5. RICHARDS RED CROSS SHOE STORE15tioner, 2 were against the Petitioner, and 7 were challenged.No objec-tions to the conduct of the election were filed by either of the parties.As the challenged ballots were sufficient in number to affect the re-sults of the election, the Regional Director, pursuant to the Board'sRules and Regulations, conducted an investigation and, on July 16,1954, issued and served upon the parties his report on challenged bal-lots.In his report, the Regional Director recommended that chal-lenges to the ballots of Claude Bland, William Goodman, BeulahLambe, and Julius Anapolsky be sustained, and that the challenges tothe ballots of Nancy Reynolds, Frederick Nelson, and Kathryn Hickeybe overruled.The Employer duly filed exceptions to the RegionalDirector's recommendations with respect to the ballots cast. by the in-dividuals considered below.'Nancy Reynolds:The Board agent challenged Reynolds' ballot be-cause her name did not appear on the eligibility list. The Employercontends, contrary to the Petitioner, that Reynolds' duties are pri-marily those of a bookkeeper, a classification specifically excludedfrom the appropriate unit in the Decision and Direction of Election,and that, therefore, the challenge to her ballot should be sustained.The Regional Director's report discloses that Reynolds' duties in-clude the ringing up of sales on the store cash register, the wrappingor bagging of merchandise, and making notes of the style and num-bers of shoes sold for entry on the daily inventory sheet.The Re-gional Director's report further shows that, in contrast, Greenberg,who the parties agree is a bookkeeper, is engaged almost exclusivelyin the performance of bookkeeping functions, which include the keep-ing of time records of employees, and the preparation of employees'daily and monthly sales reports and a monthly sales report for theentire store.Moreover, during the period Greenberg was on vacation,which was concurrent with the investigation conducted in regard tothe challenged ballots, her bookkeeping functions were performed byHickey, who neither of the parties contends is a bookkeeper, ratherthan by Reynolds. In view of the foregoing, it appears that Reyn-olds' duties are primarily those of a cashier rather than a book-keeper.We shall, therefore, overrule the challenge to her ballot.Beulah Lambe:The Petitioner challenged the ballot of this em-ployee on the ground that she is a part-time employee ineligible tovote.The Employer, on the other hand, contends that Lambe is a reg-ular part-time employee and, therefore, is eligible to cast a validballot.The Regional Director's report discloses that Lambe is a full-time employee at one of the Employer's other retail outlets located illCambridge, Massachusetts. In October 1953, during the course of'As no exceptions have been filed to the Regional Director's recommendations with re-spect to the ballots cast by Claude Bland, William Goodman, Frederick Nelson,and KathrynHickey, we shall adopt his recommendations. 16DECISIONSOF NATIONAL LABOR RELATIONS BOARDa strike at the Employer's Washington Street, Boston, Massachusetts,store, the store involved herein, Lambe started working at this loca-tion on Monday afternoons and evenings.Between the first of the1954 calendar year and May 8, 1954, the eligibility date established bythe Direction of Election, a period of 18 weeks, Lambe worked at theWashington Street store on 11 different Mondays. Between May 8,1954, and June 4, 1954, the date of the election, a period of 4 weeks,Lambe did not work at all at the Washington Street store. It there-fore appears that during approximately the first half of 1954, Lambeworked in this outlet store on only 11 occasions.Under these circum-stances, we find that Lambe is not a regular part-time employee, andis therefore ineligible to vote.Accordingly, we shall sustain the chal-lenge to her ballot.Julius Anapolsky:The Petitioner challenged the ballot of thisemployee on the ground that he is a supervisor. The Regional Direc-tor's report discloses that Anapolsky is employed in the capacity ofassistant store manager.He works under the immediate supervisionof the store manager, Sugarman, who the parties agree is a super-visory employee.Anapolsky, is,compensated on a different basis-thanthe ordinary salesmen, receiving a base salary of $90 per week plus acommission of one-eighth of 1 percent of the total amount of firstfloor sales, whereas ordinary salesmen have a $60 per week drawingaccount which is adjusted monthly against an 8 percent commis-sion on their individual sales.He does not take a regular turn withthe other salesmen in serving customers, but assists them in makingdifficult sales, such sales being credited to the salesman's commissionaccount. In contrast to other employees on the first floor, Anapolsky,like Store Manager Sugarman, does not punch a time clock, and is theonly employee other than Sugarman who possesses a set of keys to thestore..Moreover, during. Sugarman"s absence from the store ' Ana-Monday and Wednesday nights, as well as during Sugarman's vaca-tion, is in complete charge of the first floor.Under these circum-stances, we find that Anapolsky is a supervisor within the meaning ofthe Act.Accordingly, we shall sustain the challenge to Anapolsky'sballot.In view of our determination herein concerning the validity of thechallenged ballots which are the subject of the Employer's excep-tions, it appears that the Petitioner has clearly received a majorityof the valid votes cast.Consequently, and inasmuch as the ballots ofReynolds, Hickey, and Nelson will not affect the results of the election,we shall not direct that these ballots be opened and counted.We,therefore, shall certify the Petitioner as the exclusive bargaining rep-resentative of the employees in the unit found appropriate in the De-cision and Direction of Election. WESTERN TABLE COMPANY17[The Board certified Retail Shoe Employees Union, Local 173, NewEngland Joint Board, Retail and Wholesale Department Store Union,C. I. 0., as the designated collective-bargaining representative of theemployees at the Employer's store located at 489 Washington Street,Boston, Massachusetts, in the unit found to be appropriate.]MEMBERS MURDOCK and BEESON took no part in the considerationof the above Decision and Certification of Representatives.WESTERN TABLE COMPANY AND WESTERN PICTURE FRAME COMPANYandLOCAL 18-B, UNITED FURNITURE WORKERS OF AMERICA, CIO.Case No. 13-RC-3552.September 22, 1954Supplemental Decision and Certification of Results of ElectionPursuant to a Decision and Direction of Election issued herein onNovember 18, 1953,1 an election by secret ballot was conducted on De-cember 16, 1953, under the direction and supervision of the RegionalDirector for the Thirteenth Region, among the employees in the unitfound appropriate by the Board. Following the election, the partieswere furnished with a tally of ballots which showed that, of approxi-mately 165 eligible voters, 36 voted for and 122 voted against thePetitioner.There were also 3 challenged ballots and 2 void ballots.On December 21, 1953, the Petitioner filed timely objections to theelection.The Regional Director investigated the objections, and onJune 29, 1954, issued and duly served upon the parties his report onobjections, in which he recommended that the Board direct a hearingon 2 of the Petitioner's 4 objections, and that the remaining objectionsbe overruled.Thereafter, the Employer filed timely exceptions to theRegional Director's recommendation that a hearing be conducted.The Employer also filed a brief and supporting affidavits.2In its objections, the Petitioner alleged among other things that theEmployer made promises of benefit to employees if the Petitionerlost the election and threats of reprisal against employees if the Peti-tioner won the election.The Regional Director reported that twoaffidavits were submitted to substantiate these objections. In one, theaffiant stated that about 2 days before the election, the plant superin-tendent, in a private discussion, told him: "If the union gets in Rein-holdt [the Employer's president] will close the plant down as he hasother places that can do the work."The same affiant also stated thatthe cabinet room foreman, on several occasions during the 2 weeksprior to the election, told him in private talks that the Employer1Not reported in printed volumes of Board Decisions and Orders.As no exceptions were filed to the Regional Director's recommendation that two of thePetitioner's objections be overruled,this recommendation is hereby adopted.110 NLRB No. 6.338207-55-vol. 1103